Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a continuation of US Patent Application No. 16/938,185, filed 07/24/2020,  which issued as US Patent No. 11,061,627.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-20 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,061,627.
According to the above case law which states at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The examiner would examine claim 1 of this application and claims 1, 8 , 9 of US Patent No. 11,061,627.

Claim 1 of the application teaches:

“A communication system including a printing apparatus for performing print processing by applying a recording agent onto a recording medium via a printing unit, and a server system that communicates with the printing apparatus, the communication system comprising: 
a first transmission unit configured to transmit information for causing the printing apparatus to perform the print processing; a printing unit configured to perform the print processing based on information for causing the printing apparatus to perform the print processing; a reception unit configured to receive predetermined information based on a predetermined speech instruction given to an audio control device; a second transmission unit configured to transmit, based on a reception of the predetermined information, first notification information for causing the audio control device to audibly notify a user of a first message related to the printing apparatus; and a third transmission unit configured to transmit, based on the reception of the predetermined information, second notification information for causing a terminal device outside the audio control device and outside the printing apparatus to notify, through a notification screen, the user of a second message related to the printing apparatus and including a message not included in the first message, 
wherein, in a case that the first notification information is transmitted, the first message is audibly notified to the user by the audio control device, and 
wherein, in a case that the second notification information is transmitted, the second message is notified to the user through the notification screen by the terminal device.






while Claims 1, 8,1 9 of the US P. No. 11,061,627 teaches the same scope as follows:
1. A communication system including a printing apparatus for performing printing by applying a recording agent onto a recording medium via a printing unit, and a server system that communicates with the printing apparatus, the communication system comprising: a first transmission unit configured to transmit information for causing the printing apparatus to perform the printing; a printing unit configured to perform the printing based on information for causing the printing apparatus to perform the printing; a reception unit configured to receive predetermined information based on a predetermined speech instruction given to an audio control device; a second transmission unit configured to transmit, based on a reception of the predetermined information, first notification information for causing the audio control device to audibly notify a user of a first message related to the printing; and a third transmission unit configured to transmit, based on the reception of the predetermined information, second notification information for causing a terminal device outside the audio control device and outside the printing apparatus to notify, through a notification screen, the user of a second message related to the printing and including a predetermined message not included in the first message, wherein the predetermined message is varied depending on the printing apparatus.
8. in a case where a plurality of errors is occurring in the printing apparatus, a message related to a first error from among the plurality of errors is more preferentially audibly notified to the user as the first message by the audio control device based on the first notification information than a message related to a second error from among the plurality of errors.
19. the predetermined information is received after the terminal device performs association processing for associating a first account associated with the audio control device and a second account associated with the printing apparatus, and wherein the second notification information is transmitted to the terminal device after the association processing is performed.




It is noted that the above marked bolds indicates that the scope or limitation that is the same meaning.
Therefore, claim 1 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 19 of U.S. Patent No. 11,061,627. Although the claims at issue are not identical, they are not patentably distinct from each other 
And claims 2-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,061,627.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 10, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672